Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered December 7, 2000, convicting him of sodomy in the first degree, sexual abuse in the first degree (two counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the County Court properly denied his motion to suppress his inculpatory statements to law enforcement officials. The credible evidence adduced at the Huntley hearing (see People v Huntley, 15 NY2d 72 [1965]) established that the defendant’s oral and written state*509ments were made after the defendant voluntarily, knowingly, and intelligently waived his constitutional rights, and his videotaped statement was taken after he again waived his rights (see People v Jackson, 308 AD2d 549 [2003], lv denied 1 NY3d 540 [2003]; People v Hunter, 265 AD2d 503 [1999]).
The defendant’s challenge to the legal sufficiency of the evidence adduced at trial is not preserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. S. Miller, J.P., Luciano, Adams and Cozier, JJ., concur.